Citation Nr: 1333434	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral breast cancer.  

2. Entitlement to service connection for degenerative joint disease (hereinafter "DJD") of the cervical spine.  

3. Entitlement to service connection for thyroid papillary cancer, status-post thyroidectomy.  

4. Entitlement to service connection for residuals of a colposcopy, dysplasia/fibroids.  

5. Entitlement to an initial compensable disability evaluation for the service-connected residuals of appendectomy.  

6. Entitlement to an initial compensable disability evaluation for the service-connected residuals of cesarean section-scar.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1999.  

These matters come before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a May 2008 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Huntington, West Virginia, issued by the RO in Roanoke, Virginia, which, inter alia, granted entitlement to service connection for residuals of an appendectomy, and for the residuals of cesarean section-scar, and assigned noncompensable disability evaluations, effective August 31, 2007; and denied entitlement to service connection for breast cancer, DJD of the cervical spine, thyroid papillary cancer, status-post thyroidectomy, and colposcopy, dysplasia/fibroids.  The Veteran appealed the initial assigned disability ratings for the service-connected scar disabilities, as well as the denied service connection claims.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).  The Veteran testified at a hearing held at the RO before a Decision Review Officer (hereinafter "DRO") in March 2009.  A transcript of this proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks entitlement to service connection for breast cancer, DJD of the cervical spine, thyroid papillary cancer, status-post thyroidectomy, and colposcopy, dysplasia/fibroids.  

The service treatment records show treatment for a solitary thyroid nodule in the right lobe in June 1990; for benign fragments for endocervical glands and condylomatous atypia in June 1992; for a history of dysplasia in December 1992; for dysplasia atypia in March 1993; for endocervical polyp in November 1998; and for neck pain in December 1998.  

Post-service medical and lay evidence reflects current findings of breast cancer, DJD of the cervical spine, thyroid papillary cancer, status-post thyroidectomy, and colposcopy, dysplasia/fibroids.  Specifically, starting in October 2000, the Veteran was diagnosed with minimal to moderate degenerative changes at C5 to C6 and C6 to C7.  In December 2000, she was scheduled for a spot ultrasound of a round density located anterior to the lower inner left breast.  In September 2003, the Veteran was observed to have suspicious calcifications in the right breast at the 12 o'clock position.  In November 2003, she was diagnosed with uterine leiomyomatous degeneration.  In November 2004 she underwent a mammography that revealed benign results, and was scheduled for a lumpectomy.  In November 2006, a thyroid ultrasound revealed a hypoechoic mass.  In February 2007 she was found to have highly atypical cells strongly suspicious for papillary carcinoma, and in April 2007 she was diagnosed with papillary carcinoma after undergoing a right thyroid lobectomy.  In July 2007, the Veteran was diagnosed with endocervical polyps; and from August 2007 until at least April 2009, she was diagnosed with and treated for endometrial polyps.  

During her March 2009 DRO hearing, the Veteran testified that she had at least one abnormal mammography test in service, and that she had right breast cancer diagnosed since 2004.  She also reported that she had been diagnosed with thyroid cancer since 2007, and that she had a goiter while on active duty.  She indicated that she experienced fibroids in the early 1990's, while in serving in Germany, and that she had undergone 3 dilation and curettage (hereinafter "D&C") procedures to treat her fibroids.  The Veteran is competent to indicate that she experiences symptoms related to her breast cancer, DJD of the cervical spine, thyroid papillary cancer, status-post thyroidectomy, and colposcopy dysplasia/fibroids in service and since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  

In August 2009, the Veteran underwent QTC examination during which she reported a history of papillary thyroid cancer since 2007 and DJD of the cervical spine since 1990.  She was diagnosed with cervical spondylosis with degenerative disc disease (hereinafter "DDD"), and with papillary carcinoma thyroid gland status-post excision with residual scar.  The thyroid condition was not found to have resulted in any sequelae.  The examiner opined that an opinion as to whether or not the Veteran had current chronic disability of the cervical spine manifested during or related to treatment shown in service could not be made without speculation.  The examiner noted that there was no documentation of a cervical spine condition noted in the service treatment records.  The Board finds this opinion is couched in terms of speculation and ambiguity that renders it inadequate for VA rating purposes.  

In an addendum opinion by a different examiner, also dated in August 2009, the examiner opined that the Veteran's papillary thyroid cancer, diagnosed and treated in 2007, was less likely than not related to the findings of a thyroid nodule shown in service.  The examiner explained that the thyroid nodule was "hot" on nuclear medicine scan, and it was very rare that such a nodule would develop into a malignancy.  The Board finds this opinion inadequate as the examiner failed to explain the basis for such an opinion and the basis of the opinion is not otherwise apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  While the Board acknowledges that the Veteran underwent nuclear medicine testing of her thyroid in June 1990, the impression was "suspect hot nodule in the mid-right thyroid gland, although there is relative decrease in activity in the superior pole and a cold nodule may be present in this area."  The Board finds that clarification is needed as to whether or not the nodule found on examination was hot or cold, and how such a determination relates to the likelihood that her current thyroid problem had its onset in service.  

Because VA undertook development to provide VA examinations and medical opinion to evaluate the nature and etiology of the claimed DJD of the cervical spine and thyroid papillary cancer, status-post thyroidectomy, the Board must ensure that such examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As the clinical and lay record contains evidence of treatment for symptoms related to the cervical spine and thyroid in service, and as the clinical and lay record contains evidence of treatment for DJD of the cervical spine and thyroid papillary cancer, status-post thyroidectomy post-service, the Board finds additional VA examination and medical opinion are required for an adequate determination of the etiology of any current DJD of the cervical spine and thyroid papillary cancer, status-post thyroidectomy.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Accordingly, the Board finds that new VA examination and supplemental opinion are in order.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, the Board notes that the Veteran has not undergone VA examination to evaluate the nature and etiology of her breast cancer or colposcopy, dysplasia/fibroids.  Given that the post-service clinical and lay record contains evidence of treatment for symptoms related to dysplasia/fibroids in service, and given that the clinical and lay record contains evidence of breast cancer somewhat soon after service with reports of abnormal mammograms in service; and colposcopy, dysplasia/fibroids since 2007, the Board finds that VA examination and medical opinion are required for an adequate determination of the nature and etiology of any current breast cancer and residuals of colposcopy, dysplasia/fibroids.  Because the record is otherwise insufficient to allow the Board to make a fully informed determination, remand for VA examination and medical opinion is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Veteran also seeks increased initial compensable disability ratings for the residuals of an appendectomy, rated under 38 C.F.R. § 4.118, Diagnostic Code (hereinafter "DC") 7804; and for the residuals of cesarean section-scar, rated under 38 C.F.R. § 4.118, DC 7804.  

The Veteran was last evaluated for her service-connected scar disabilities in August 2009.  In an Appellant's Brief, dated in August 2013, the Veteran's representative requested that the Veteran be scheduled for a new VA examination to evaluate the nature and severity of her scar disabilities as the Veteran claims that her disability is worse than when originally rated and the available evidence is too old to adequately evaluate the state of the service-connected disabilities at issue.  

Given that the Veteran's last VA scars examination was provided over 4 years ago, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the service-connected scar disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

All VA examinations must be conducted with a review of the claims folder including Virtual VA.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to request that the Veteran identify all healthcare providers that have treated her for her breast cancer, DJD of the cervical spine, thyroid papillary cancer, status-post thyroidectomy, residuals of colposcopy, dysplasia/fibroids, and scar disabilities, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  After securing any necessary release forms, with full address information, the RO/AMC should request that all records of medical treatment not currently associated with the claims file should be requested.  All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2. After the development described above is completed, the RO/AMC must arrange for VA examination(s) with an appropriate clinician(s).  The purpose of the(se) examination(s) is to determine the current nature and etiology of the claimed breast cancer; DJD of the cervical spine; thyroid papillary cancer, status-post thyroidectomy; and residuals of colposcopy, dysplasia/fibroids.  The examiner(s) should include a discussion of the historical evidence, and any current pathology found, regarding breast cancer, DJD of the cervical spine, thyroid papillary cancer, status-post thyroidectomy, and colposcopy, dysplasia/fibroids, along with the review of the reported symptomatology.  

In conjunction with the examination, the examiner(s) must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  All indicated tests and studies must be performed.  

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed breast cancer; DJD of the cervical spine; thyroid papillary cancer, status-post thyroidectomy; and/or residuals of colposcopy, dysplasia/fibroids had its onset in service or is otherwise etiologically related to service.  The examiner(s) is reminded that the Veteran is competent to report about factual matters about which she had firsthand knowledge, including experiencing symptoms during or after service, reporting to sick call, and undergoing treatment. 

The examiner(s) should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner(s) must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner(s) is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner(s).  

3. After the development described above is completed, the RO/AMC must arrange for a VA examination with an appropriate clinician.  The purpose of the examination is to determine the current severity of the Veteran's appendectomy and cesarean scar disabilities.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  The examiner should also be provided with the applicable diagnostic criteria in effect prior to and from October 23, 2008, for evaluating scars and should reference these criteria when providing his or her evaluation.  All indicated tests and studies must be performed.  

The examiner must take a detailed history from the Veteran and review the lay record.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

4. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


